in (5a) vitro (5a) (translation or transcription) (L) (alkyne or azide)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications entered 9/23/2021

Claims Pending	60-68 
Claims Under Consideration	60-68 


Priority
This application has a filing date of 03/17/2017 and is a 371 of PCT/US15/50272 filed 09/15/2015. PCT/US15/50272 has PRO 62/052,175 09/18/2014.

Maintained & Updated and New Claim Rejection(s)  – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, This rejection concerns new matter.
As currently presented, claim 60 is amended to delete originally presented requisite of 10:1 post-incorporation stability and rewords the unnatural amino acid (UAA) incorporation efficiency limitation from 9:1 to 90% and similarly rewords UAA incorporation specificity from 9:1 to 90%, whereas the present response asserts support for such specificity may be found in paragraph 0179 of the specification as originally filed and such efficiency may be found in paragraph 0182 of the specification as originally filed. In reviewing the offered passages however, the examiner notes paragraph 0182 does not recite any particular UAA incorporation efficiency whereas paragraph 0179 is silent regarding specificity compared to incorporation of the target unnatural amino acid into a non-target polypeptide as currently claimed.
Because the remarks do not point broadening or narrowing language elsewhere nor in the priority documents, the specification is deemed not provide implicit or explicit support therefor in contrast with the Applicant’s arguments.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See  MPEP 714.02,  paragraph 5, last sentence and also MPEP 2163.06 I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time Applicant should therefore specifically point out the support for any amendments made to the disclosure.

Response to Arguments
The remarks accompanying the present response argue support for the amendments may be found at paragraphs 0179 and 0182 of the specification as originally filed, however as detailed above the examiner does not find support therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 60 lines 24-26 is missing a conjunction. For the purposes of this Office Action, the passage has been interpreted as:
…such that when combined the incorporation efficiency, the incorporation specificity, and the post-incorporation stability renders…
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 5 are rejected as being indefinite as well.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639